Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2019

                                      No. 04-19-00193-CR

                                      John Joe AVALOS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10374
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due May 13, 2019; however, the court granted an
extension of time to file the brief until June 12. Appellant has filed an unopposed motion
requesting an additional thirty days to file the brief.

        We grant the motion and order appellant’s attorney, Jorge G. Aristotelidis, to file
appellant’s brief by July 12, 2019 (60 days after the original due date). Counsel is advised that
no further extensions of time will be granted absent a motion, filed by the date the brief is due,
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court